Order entered December 7, 2015




                                          In The
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                   No. 05-15-01432-CV
                                   No. 05-15-01433-CV
                                   No. 05-15-01434-CV
                                   No. 05-15-01435-CV

                         IN RE JASON ALLAN OJENA, Relator

               Original Proceeding from the Criminal District Court No. 5
                                 Dallas County, Texas
      Trial Court Cause Nos. F-0758985-L, F-0759105-L, F-0773821-L, F-0759037-L

                                        ORDER
                         Before Justice Francis, Myers and Schenck

       Based on the Court’s opinion of this date, we DISMISS the petition for writ of

mandamus. We ORDER relator to bear the costs of this original proceeding.


                                                   /s/   MOLLY FRANCIS
                                                         JUSTICE